



Exhibit 10.2


Earthstone Energy, Inc.


AMENDED AND RESTATED 2014 LONG-TERM INCENTIVE PLAN
NOTICE OF PERFORMANCE UNIT AWARD
 
Award No.:
 
 
 
 
Participant:
 
 
 
 
 
Notice:
You have been granted the following award of performance units (“Performance
Units”) of Earthstone Energy, Inc. (the “Company”), in accordance with the terms
of this Notice of Performance Unit Award (this “Notice”), the Earthstone Energy,
Inc. Amended and Restated 2014 Long-Term Incentive Plan, as approved by
shareholders in June 2018, as amended from time to time (the “Plan”), and the
attached Performance Unit Agreement (the “Agreement”).
 
 
Grant Date:
 
(the “Grant Date”)
 
 
 
 
 
Number of Performance Units:
 
(the “Units”)
 
 
 
 
Performance Period:
 
(the “Performance Period”)
 
 
 
 
 
Any payment with respect to the settlement of the Units is subject to (i) the
achievement of the performance objectives set forth in the Agreement, (ii)
except as otherwise provided in the Agreement, your continued service as an
employee or as a director of the Company or any of its subsidiaries through the
end of the Performance Period, and (iii) upon the terms and conditions of this
Notice, the Plan and the Agreement.
 
 
 

You, by your signature as the Participant below, acknowledge that you (i) have
reviewed the Agreement and the Plan in their entirety and have had the
opportunity to obtain the advice of counsel prior to executing this Notice, (ii)
understand that the award of the Units is granted under and governed by the
terms and provisions of the Agreement and the Plan, and (iii) agree to accept as
binding all of the determinations and interpretations made by the Board of
Directors of the Company with respect to matters arising under or relating to
this Notice, the Agreement and the Plan.


PARTICIPANT
 
 
EARTHSTONE ENERGY, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 








--------------------------------------------------------------------------------






EARTHSTONE ENERGY INC.
AMENDED AND RESTATED 2014 LONG-TERM INCENTIVE PLAN


PERFORMANCE UNIT AGREEMENT
 
1.
Award of Performance Units. Earthstone Energy, Inc., a Delaware corporation (the
“Company”), hereby grants to the Participant under the Plan an award (the
“Award”) of the number of Performance Units (each individually, a “Unit” and
collectively, the “Units”) set forth in the Notice of Performance Unit Award
(the “Notice”) attached to this Performance Unit Agreement (this “Agreement”).
This Agreement consists of the Notice and the terms and conditions of the
Earthstone Energy, Inc. Amended and Restated 2014 Long-Term Incentive Plan, as
amended from time to time (the “Plan”). Unless otherwise provided herein,
capitalized terms herein will have the same meanings as in the Plan or in the
Notice.



2.
Overview of the Units. Each Unit represents a contractual right to receive one
share of Class A common stock, $0.001 par value per share, of the Company (the
“Class A Common Stock”) or an amount in cash as determined by Section 4 hereof,
subject to the terms and conditions of this Agreement, the Plan and the Notice;
provided that, based on the achievement of the performance objective outlined in
Section 3 hereof (the “Performance  Objective”), the number of shares of Class A
Common Stock that may be deliverable hereunder (or an amount in cash to the
extent provided in Section 4) in respect of the Units will range from a minimum
of 0% to a maximum of 200% of the number of Units stated in the Notice (such
stated number of Units hereafter referred to as, the “Target  Units”). The
Participant’s right to receive Class A Common Stock (or an amount in cash to the
extent provided in Section 4) in respect of the Units is generally contingent,
in whole or in part, upon (a) the achievement of the Performance Objective and
(b) except as provided in Section 5(a) or Section 6 hereof, the Participant’s
continued service as an employee or as a director of the Company or any of its
subsidiaries through the end of the Performance Period.



3.
Performance Objective. The Performance Objective with respect to the Target
Units is based on the Total Shareholder Return achieved by the Company relative
to the peer companies set forth in Exhibit A, attached hereto (the “Peer
Companies”), for the Performance Period (the “Relative Total Shareholder
Return”). The term “Total Shareholder Return” shall mean, as to the Company and
each of the Peer Companies, the percentage rate of return shareholders receive
through stock price changes and the receipt of cash dividends paid over the
Performance Period, determined in accordance with the following formula: 
(Closing Value minus Initial Value plus Cash Dividends) divided by Initial
Value, where:



“Closing Value” means the volume weighted average price of a share of Class A
Common Stock of the Company or stock of such Peer Company, as applicable, for
the trading days during the thirty (30) calendar days ending on and including
the last day of the Performance Period (as reported by Bloomberg, L.P. or
another authoritative source selected by the Company’s Board of Directors or its
Compensation Committee (collectively, the “Board”)); provided, however, that if
a Peer Company ceases to have a class of common equity securities listed to
trade under Section 12(b) or Section 12(g) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), during the Performance Period then such
company shall be removed from the Peer Companies. Notwithstanding the foregoing,
if Total Shareholder Return for the Company is required to be determined for
purposes of Section 6(a) hereof, then the Closing Value with respect to the
Company shall mean the fair market value (as determined in good faith by the
Board) of the consideration received by the shareholders of the Company with
respect to each share of Class A Common Stock as of the effective time of the
Change of Control Event; provided, however, that if such Change of Control Event
is effected in a manner that does not result in the shareholders of the Company
receiving




1



--------------------------------------------------------------------------------





consideration in exchange for their Class A Common Stock, then such Closing
Value shall mean the Fair Market Value on the Change of Control Date (as defined
in Section 6 hereof).


“Initial Value” means the volume weighted average price of a share of Class A
Common Stock of the Company or stock of such Peer Company, as applicable, for
the trading days during the thirty (30) calendar days ending on and including
the first day of the Performance Period (as reported by Bloomberg, L.P. or
another authoritative source selected by the Board).


“Cash Dividends” means the aggregate amount of cash dividends per share paid
over the Performance Period by the Company or such Peer Company, as applicable.


Achievement of the Performance Objective shall be determined by the Board based
on the Company’s relative ranking in respect of the Performance Period with
regard to Total Shareholder Return compared to the Total Shareholder Return of
the Peer Companies, and shall be a percentage determined in accordance with the
table set forth in Exhibit A hereto. As soon as administratively practicable
following the end of the Performance Period (but in no event later than ninety
(90) days following the end of the Performance Period, except in no event later
than March 15th of the calendar year following the calendar year in which the
Performance Period ends), the Board shall certify (such date that the Board
certifies the results, the “Determination Date”) whether and to the extent that
the Performance Objective has been achieved and will determine the number of
Units, if any, determined to be earned for the Performance Period (which number
of Units shall equal the product of the Target Units (subject to adjustment as
set forth in Section 9 hereof) multiplied by the percentage determined with
respect to Relative Total Shareholder Return pursuant to the table set forth in
Exhibit A hereto. The number of Units, if any, determined by the Board to be
earned pursuant to the preceding provisions of this Section 3 shall be referred
to as the “Earned Performance Units.”


4.
Settlement.

(a)
Subject to the terms and conditions of this Agreement, within ninety (90) days
following the end of the Performance Period, except in no event later than March
15th of the calendar year following the calendar year in which the Performance
Period ends (which payment schedule is intended to comply with the “short-term
deferral” exemption from the application of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”)), the Company will issue one share of
Class A Common Stock (or pay cash to the extent provided by Section 4(b)) for
each Earned Performance Unit in a book-entry account in the name of the
Participant with the Company’s transfer agent. Any fractional Earned Performance
Units shall be rounded up to the nearest whole share of Class A Common Stock.
Prior to the issuance of Class A Common Stock upon the settlement of a Unit, the
Participant will have no ownership interest in the Class A Common Stock
represented by such Unit and the Participant will have no right to vote or
exercise proxies with respect to the Class A Common Stock represented by such
Unit. The Participant will not receive any dividends or be entitled to any
dividend equivalents on or with respect to the Units.

(b)
Notwithstanding anything to the contrary herein, to the extent the total number
of shares of Class A Common Stock that would otherwise be issued to the
Participant in settlement of the Earned Performance Units pursuant to the terms
of this Agreement exceeds One Hundred percent (100%) of Target Units (which, for
purposes of clarity, shall be the Target Units on the date of this Agreement
(subject to adjustment as set forth in Section 9 hereof)), the Participant shall
be paid cash equal to the Fair Market Value on the Determination Date of such
excess shares of Class A Common Stock





2



--------------------------------------------------------------------------------





in lieu of being issued shares of Class A Common Stock; provided, however, to
the extent that there are shares of Class A Common Stock available for issuance
under the Plan or any successor plan at the time the Earned Performance Units
are settled (or any portion of the Earned Performance Units are settled), then
the Board may, in its sole discretion, determine to settle the applicable Earned
Performance Units (or any portion of the applicable Earned Performance Units) by
delivering to the Participant a number of shares of Class A Common Stock equal
to the number of Earned Performance Units.
(c)
Upon conversion into shares of Class A Common Stock (or common stock of a
Successor Corporation) pursuant to Section 4(a) or Section 6 hereof, a cash
settlement of the Participant’s rights pursuant to Section 4(b) or at the
election of the Board at its sole discretion pursuant to Section 6(d) hereof, or
a combination of the issuance of Class A Common Stock and the payment of cash in
accordance with any applicable provisions of this Agreement, all of the Units
subject to the Award shall be cancelled and terminated. If and to the extent
that the Participant is still employed or serves as a director of the Company or
any of its subsidiaries at the end of the Performance Period, and none of the
Units shall have become earned in accordance with the terms of this Agreement,
all such Units subject to the Award shall be cancelled and terminated.

5.
Termination of Employment.



(a)
Termination for Death, Disability, Without Cause or For Good Reason. If the
Participant’s continued service as an employee or as a director of the Company
or any of its subsidiaries ends as a result of the Participant’s death or
Disability, by the Company without Cause or by the Participant for Good Reason,
then the Participant shall be deemed to have earned, as of the end of the
Performance Period, that number of Units equal to the number of Earned
Performance Units that the Participant would have earned in accordance with
Section 3 hereof had the Participant remained employed through the end of the
Performance Period. Any portion of the Units that is eligible to be earned
pursuant to the preceding sentence, but is not earned as of the end of the
Performance Period, shall terminate and be canceled upon the expiration of the
Performance Period.  Distribution of shares of Class A Common Stock (or the
payment in cash to the extent provided by Section 4(b)) in respect of the Units
determined to be earned by reason of this Section 5(a) shall be made at the time
provided in Section 4 hereof. For purposes of this Agreement, the term “Good
Reason” means without the Participant’s written consent (i) a material reduction
in the Participant’s authority, duties or responsibilities compared to the
Participant’s authority, duties and responsibilities as of the Grant Date;
(ii) the Participant’s principal work location being moved more than 35 miles,
from the Company’s current location in The Woodlands, Texas; (iii) the Company
or any of its subsidiaries materially reduces the Participant’s base salary
(unless the base salaries of substantially all other senior executives of the
Company are similarly reduced); or (iv) if the Participant is a party to an
employment agreement with the Company, any material breach of such employment
agreement by the Company.  The Participant will not resign for Good Reason
without first providing the Company with written notice of the acts or omissions
constituting the grounds for “Good Reason” within ninety (90) days of the
initial existence of the grounds for “Good Reason” and the Company must have an
opportunity within thirty (30) days following delivery of such notice to cure
the Good Reason condition. For purposes of this Agreement, the term “Cause”
means (A) the Participant’s failure to perform (other than due to Disability or
death) the duties of the Participant’s position (as they may exist from time to
time) to the reasonable satisfaction of the Company or any of its subsidiaries
after receipt of a written warning and at least fifteen (15) days’ opportunity
for the Participant to cure the failure, (B) any act of fraud or dishonesty
committed by the Participant against





3



--------------------------------------------------------------------------------





or with respect to the Company or any of its subsidiaries or customers as shall
be reasonably determined to have occurred by the Board, (C) the Participant’s
conviction or plea of no contest to a crime that negatively reflects on the
Participant’s fitness to perform the Participant’s duties or harms the Company’s
or any of its subsidiaries’ reputation or business, (D) the Participant’s
willful misconduct that is injurious to the Company or any of its subsidiaries,
or (E) the Participant’s willful violation of a material Company or any of its
subsidiaries policy. The preceding definition shall not be deemed to be
inclusive of all the acts or omissions that the Company or any of its
subsidiaries may consider as grounds for the dismissal or discharge of the
Participant or any other individual in the service of the Company or any of its
subsidiaries.  Notwithstanding the foregoing, if the Participant is a party to
an employment agreement with the Company, the definition of “cause” as defined
in the employment agreement will supersede the above definition.


(b)
Other Termination of Employment. Unless otherwise determined by the Board at or
after grant, in the event that the Participant’s continued service as an
employee or as a director of the Company or any of its subsidiaries terminates
prior to the end of the Performance Period for any reason other than those
listed in Section 5(a) hereof, all of the Units shall terminate and
automatically be canceled upon such termination of employment.



6.
Change of Control Event. Notwithstanding the provisions of Section 2 through
Section 5 hereof, if the Participant has been continuously employed or
continuously served as a director of the Company or any of its subsidiaries from
the Grant Date until the date of a Change of Control Event (the “Change of
Control Date”), then upon the occurrence of a Change of Control Event the
Participant’s rights in respect of the Units shall be determined as provided in
Section 6(a) hereof. If the Participant’s employment or service as a director of
the Company or any of its subsidiaries shall have terminated prior to the Change
of Control Date, but the Units remain outstanding pursuant to Section 5(a)
hereof, then the Participant’s rights in respect of the outstanding Units shall
be determined as provided in Section 6(b) hereof.



(a)
Continuous Employment.  If a Change of Control Event occurs and the
Participant’s employment or service as a director of the Company or any of its
subsidiaries has not terminated prior to the Change of Control Date, then the
Participant will be issued a number of shares of Class A Common Stock (or paid
an amount in cash to the extent provided by Section 4(b)) equal to the number of
Units that would have become Earned Performance Units in accordance with the
provisions of Section 3 hereof assuming that: (i) the Performance Period ended
on the Change of Control Date, and (ii) the determination of whether, and to
what extent, the Performance Objective is achieved is based on actual
performance against the stated performance criteria through the Change of
Control Date; provided, however, that in no event shall the number of Earned
Performance Units be less than the number of Target Units granted. Further, the
Committee may, in its sole discretion, increase the number of Earned Performance
Units to the maximum level.



(b)
Prior Termination of Employment.  If the Participant’s employment or service as
a director of the Company or any of its subsidiaries terminated prior to the
Change of Control Date, but the Units are still outstanding on such date
pursuant to Section 5(a) hereof, then the Participant shall receive a number of
shares of Class A Common Stock (or paid an amount in cash to the extent provided
by Section 4(b)) equal to the number of shares of Class A Common Stock that
would have been issued to the Participant determined as though Section 6(a)
hereof was applicable to the Participant.







4



--------------------------------------------------------------------------------





(c)
Time and Form of Payment.  Any shares of Class A Common Stock issuable pursuant
to this Section 6 shall be issued immediately following (and not later than five
(5) business days after) the Change of Control Date (or, if so provided by the
Board, immediately prior to the Change of Control Event) and shall be fully
earned and freely transferable as of the Change of Control Date. Notwithstanding
anything else contained in this Section 6 to the contrary (other than Section
6(d)), if the Change of Control Event involves a merger, reclassification or
other reorganization or business combination pursuant to which the Class A
Common Stock is exchanged for or converted to stock of the surviving or
continuing corporation in such transaction, the successor or continuing entity
to the Company or the direct or indirect parent of the Company (collectively,
the “Successor Corporation”), then the Participant shall receive, instead of
each share of Class A Common Stock otherwise deliverable hereunder, the same
consideration (whether stock, cash or other property) payable or distributable
in such transaction in respect of a share of Class A Common Stock. Any property
distributed pursuant to this Section 6(c), whether in shares of the Successor
Corporation or otherwise, shall in all cases be freely transferable without any
restriction (other than any such restriction that may be imposed by applicable
law), and any securities issued hereunder shall be registered to trade under the
Exchange Act, and shall have been registered under the Securities Act of 1933,
as amended (the “Securities Act”).



(d)
Alternative Form of Payment.  Notwithstanding anything else contained in this
Section 6 to the contrary, the Board may elect, at its sole discretion by
resolution adopted prior to the Change of Control Date, to have the Company
satisfy the Participant’s rights in respect of the Units (as determined pursuant
to the foregoing provisions of this Section 6), in whole or in part, by having
the Company make a cash payment to the Participant within five (5) business days
of the Change of Control Date in respect of all such Units or such portion of
such Units as the Board shall determine. Any cash payment for any Unit shall be
equal to the Fair Market Value of the number of shares of Class A Common Stock
into which it would convert, determined on the Change of Control Date.



7.
Taxes.



(a)
Tax Liability. The Participant is ultimately liable and responsible for all
taxes owed by the Participant in connection with the Award, regardless of any
action the Company takes with respect to any tax withholding obligations that
arise in connection with the Award. The Company does not make any representation
or undertaking regarding the treatment of any tax withholding in connection with
the grant or vesting of the Award or the subsequent sale of Class A Common
Stock. The Company does not commit and is under no obligation to structure the
Award to reduce or eliminate the Participant’s tax liability.



(b)
Payment of Withholding Taxes. In the event required by federal, state or local
law, the Company will have the right and is hereby authorized to withhold,
and/or to require the Participant to pay upon the occurrence of an event
triggering the requirement, any applicable withholding taxes in respect of the
Award, whether upon its grant, vesting, settlement, and/or otherwise, and to
take such other action as may be necessary in the opinion of the Board to
satisfy all obligations for the payment of such withholding taxes. The Company
may, in its sole discretion, and subject to compliance with all applicable laws
as set forth in Section 12 hereof, permit the Participant to satisfy such tax
withholding obligation, in whole or in part, without limitation, by: (i) causing
the Participant to tender a cash payment or withholding cash otherwise payable
hereunder; (ii) permitting the Participant to enter into a “same-day-sale”
commitment with a broker-dealer that is a member of





5



--------------------------------------------------------------------------------





the Financial Industry Regulatory Authority (a “FINRA Dealer”) whereby the
Participant shall irrevocably elect to sell a portion of any shares of Class A
Common Stock to be delivered upon settlement in an amount necessary to satisfy
the withholding taxes and the FINRA Dealer irrevocably commits to forward the
proceeds directly to the Company; (iii) withholding otherwise then deliverable
Class A Common Stock having a fair market value not to exceed the maximum
statutory withholding amount permissible in the applicable jurisdictions;
(iv) causing the Participant to surrender Class A Common Stock of the Company
which (A) in the case of Class A Common Stock initially acquired pursuant to an
Award or otherwise, has been owned by the Participant for any applicable holding
period, and (B) has a fair market value on the date of surrender equal to the
amount required to be withheld; or (v) through any other lawful manner. The
Participant agrees to indemnify and hold the Company harmless from any losses,
costs, damages, or expenses relating to inadequate withholding.


(c)
THE PARTICIPANT FURTHER ACKNOWLEDGES THAT THE COMPANY HAS DIRECTED HIM OR HER TO
SEEK INDEPENDENT ADVICE REGARDING THE APPLICABLE PROVISIONS OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED, AND THE INCOME TAX LAWS OF ANY MUNICIPALITY OR
STATE IN WHICH HE OR SHE MAY RESIDE.



8.
No Right to Employment or Service. The Participant’s employment with the Company
is on an at-will basis only, subject to the provisions of applicable law.
Accordingly, subject to any written, express employment contract with the
Participant, nothing in this Agreement or the Plan will confer upon the
Participant any right to employment by the Company or will interfere with, or
restrict in any way, the rights of the Company, which are hereby expressly
reserved, to terminate the employment of the Participant at any time for any
reason whatsoever, with or without good cause. Such reservation of rights can be
modified only in an express written contract executed by a duly authorized
officer of the Company.



9.
Adjustments in Respect of Units. In the event of any common stock dividend or
common stock split, recapitalization (including, but not limited to, the payment
of an extraordinary dividend), merger, consolidation, combination, spin-off,
distribution of assets to shareholders, exchange of shares, or other similar
corporate change with regard to the Company or any Peer Company (other than the
payment of cash dividends), appropriate adjustments shall be made by the Board
to the Initial Value of the corresponding common stock, and, if any such event
occurs with respect to the Company, in the aggregate number of Units subject to
this Agreement. The Board’s determination with respect to any such adjustment
shall be conclusive and binding on the Participant.



10.
Address for Notices. Any notice to be given to the Company under the terms of
this Agreement will be addressed to the Company, Attn: President, 1400 Woodloch
Forest Drive, Suite 300, The Woodlands, Texas 77380, or at such other address as
the Company may hereafter designate in writing. Any notice to be given to the
Participant will be addressed to such Participant at the address maintained by
the Company for such person or at such other address as the Participant may
specify in writing to the Company.



11.
Award is Not Transferable. The Award and the rights and privileges conferred
hereby may not be transferred, assigned, pledged or hypothecated in any way
(whether by operation of law or otherwise) and may not be subject to sale under
execution, attachment or similar process. Upon any attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of the Award, or of any right or
privilege conferred hereby, or upon any





6



--------------------------------------------------------------------------------





attempted sale under any execution, attachment or similar process, this grant
and the rights and privileges conferred hereby immediately will become null and
void.


12.
Compliance with Laws and Regulations.



(a)
If the Participant is an “affiliate” of the Company, as that term is defined in
Rule 144 (“Rule 144”) under the Securities Act, the Participant may not sell any
shares of Class A Common Stock received upon settlement of the Units unless in
compliance with Rule 144. Further, the Participant’s subsequent sale of any
shares of Class A Common Stock received upon the settlement of Units will be
subject to any market blackout-period that may be imposed by the Company and
must comply with the Company’s insider trading policies and any other applicable
securities laws. The Participant acknowledges and agrees that, prior to the sale
of any shares of Class A Common Stock acquired hereunder, it is the
Participant’s responsibility to determine whether or not such sale of such Class
A Common Stock will subject the Participant to liability under insider trading
rules or other applicable federal securities laws.



(b)
The Units and the obligation of the Company to deliver Class A Common Stock
hereunder will be subject in all respects to (i) all applicable federal and
state laws, rules and regulations and (ii) any registration, qualification,
approvals or other requirements imposed by any government or regulatory agency
or body which the Board may, in its discretion, determine to be necessary or
applicable. Moreover, the Company will not issue any shares of Class A Common
Stock to the Participant or any other person pursuant to this Agreement if doing
so would be contrary to applicable law. If at any time the Company determines,
in its discretion, that the listing, registration or qualification of the Class
A Common Stock upon any national securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory body, is
necessary or desirable, the Company will not be required to issue any shares of
Class A Common Stock to the Participant or any other person pursuant to this
Agreement unless and until such listing, registration, qualification, consent or
approval has been effected or obtained, or otherwise provided for, free of any
conditions not acceptable to the Company.



(c)
It is the intention of the Company and the Participant that the payments,
benefits and rights to which the Participant could be entitled pursuant to this
Agreement comply with or be exempt from Section 409A of the Code and the
treasury regulations promulgated thereunder (“Section 409A”) (to the extent that
the requirements of Section 409A are applicable thereto), after application of
all available exemptions (including without limitation the short-term deferral
rule, the involuntary separation pay plan exception, or the specified payment
date rule). The provisions of this Agreement shall be construed in a manner
consistent with that intention. If any provision of this Agreement contravenes
Section 409A, or would cause Participant to incur any additional tax, interest
or penalty under Section 409A, the Company and Participant agree in good faith
to reform this Agreement to comply with Section 409A, or to take such other
actions as the Company and the Participant deem necessary or appropriate, to
maintain, to the maximum extent practicable, without violating the provisions of
Section 409A, the original intent and economic benefit to the Participant and
the Company of the applicable provision; provided that the Company shall have no
obligation to make any changes that could create any additional economic cost or
loss of benefit to the Company. Any provision required for compliance with
Section 409A that is omitted from this Agreement shall be incorporated herein by
reference and shall apply retroactively, if necessary, and be deemed a part of
this Agreement to the same extent as though expressly set forth herein.
Notwithstanding anything to the contrary, the





7



--------------------------------------------------------------------------------





Company makes no representation with respect to the tax treatment of the
payments and/or benefits provided under this Agreement, and in no event will
Company be liable for, pay or reimburse any additional tax, interest or
penalties that may be imposed on the Participant under Section 409A. In the
event that the Participant is deemed to be a “specified employee” within the
meaning of that term under Code Section 409A(a)(2)(B), the Company is authorized
to delay any payments otherwise required hereunder following termination of
employment until the first business day after the end of the six (6) month
period following termination of employment, to the extent that such delay is
necessary in order to comply with the requirements of Section 409A. If required
to comply with Section 409A (but only to the extent so required), a termination
of employment shall not be deemed to have occurred for purposes of this
Agreement providing for the payment of any amounts or benefits upon or following
a termination of employment unless such termination is also a “Separation from
Service” within the meaning of Section 409A (excluding death) and, for purposes
of any provision of this Agreement, references to “termination of employment,”
“separation from employment,” “termination,” or like terms shall mean
“Separation from Service” (excluding death).


13.
Binding Agreement. This Agreement will be binding upon and inure to the benefit
of the heirs, legatees, legal representatives, successors and assigns of the
parties hereto.



14.
Plan Governs.



(a)
Except as set forth in this Section 14 and where explicitly stated in this
Agreement, this Agreement is subject to all terms and provisions of the Plan. In
the event of a conflict between one or more provisions of this Agreement and one
or more provisions of the Plan, the provisions of the Plan will govern.

(b)
Any interpretation of the Plan as the Plan applies to this Agreement shall be in
compliance with Section 409A of the Code. If a provision of this Agreement is
compliant with Section 409A of the Code and the conflicting provision of the
Plan is not compliant with Section 409A of the Code, the provision of this
Agreement shall govern.



15.
Board Authority. The Board will have the power to interpret the Plan and this
Agreement and to adopt such rules for the administration, interpretation and
application of the Plan as are consistent therewith and to interpret or revoke
any such rules (including, but not limited to, the determination of whether or
not any Units have been earned and the determination of the number of Earned
Performance Units). All actions taken and all interpretations and determinations
made by the Board will be final and binding upon the Participant, the Company
and all other persons, and will be given the maximum deference permitted by law.
No member of the Board will be personally liable for any action, determination
or interpretation made in good faith with respect to the Plan or this Agreement.



16.
Captions. Captions provided herein are for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.



17.
Provisions Severable. In the event that any provision in this Agreement will be
held invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Agreement.







8



--------------------------------------------------------------------------------





18.
Entire Agreement. This Agreement, including the Notice, and the Plan constitute
the entire understanding of the parties relating to the subjects covered herein.
The Participant expressly warrants that he or she is not executing the Notice in
reliance on any promises, representations or inducements other than those
contained herein and in the Plan.



19.
Modifications to this Agreement. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, will be effective
unless made in writing signed by the Participant and a duly authorized officer
of the Company. All modifications of or amendments to this Agreement must either
(a) comply with Section 409A of the Code or (b) not cause the Award to be
subject to Section 409A of the Code if the Award is not already subject to
Section 409A of the Code.



20.
Amendment, Suspension or Termination of the Plan. The Participant understands
that the Plan is discretionary in nature and may be modified, suspended or
terminated by the Company at any time.



21.
Recoupment Policy. Notwithstanding any terms in this Agreement to the contrary,
the Award is subject to any compensatory recovery (clawback) policy in effect at
any time prior to the end of the Performance Period.



22.
Governing Law. This Agreement will be governed by, and construed in accordance
with, the laws of the State of Delaware, without regard to its conflict of law
provisions.



23.
Data Protection. By accepting the Award the Participant agrees and consents:



(a)
to the collection, use, processing and transfer by the Company of certain
personal information about the Participant, including the Participant’s name,
home address and telephone number, date of birth, other employee information,
details of the Units granted to the Participant, and of cash or Class A Common
Stock issued or transferred to the Participant pursuant to this Agreement
(“Data”); and



(b)
to the Company transferring Data to any subsidiary or affiliate of the Company
for the purposes of implementing, administering and managing this Agreement; and



(c)
to the use of such Data by any person for such purposes; and



(d)
to the transfer to and retention of such Data by third parties in connection
with such purposes.



24.
No Guarantee of Interests. The Board and the Company do not guarantee the Class
A Common Stock from loss or depreciation.



25.
Beneficiary Designation. The Participant may from time to time name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom shall be delivered or paid under this Agreement following the Participant’s
death any shares that are distributable or cash payable hereunder in respect of
the Units at the time specified in Section 4 hereof or, if applicable, Section 6
hereof. Each designation will revoke all prior designations, shall be in a form
prescribed by the Board, and will be effective only when filed in writing with
the Board during the Participant’s lifetime. In the absence of any such
effective designation, shares issuable and cash payable in connection with the
Participant’s death shall be paid to the Participant’s surviving spouse, if any,
or otherwise to the Participant’s estate.







9



--------------------------------------------------------------------------------





26.
Participant Acknowledgements. The Participant acknowledges receipt of a copy of
the Plan and represents that he or she is familiar with the terms and provisions
thereof, and hereby accepts the Award subject to all of the terms and provisions
hereof and thereof. The Participant has reviewed this Agreement and the Plan in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing the Notice and fully understands all provisions of this Agreement and
the Plan.



THE PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE UNITS WILL BE EARNED, IF AT
ALL, ONLY UPON THE ACHIEVEMENT OF THE PERFORMANCE OBJECTIVE AND THE
PARTICIPANT’S CONTINUED SERVICE AS AN EMPLOYEE OR AS A DIRECTOR OF THE COMPANY
OR ANY OF ITS SUBSIDIARIES (NOT THROUGH THE ACT OF BEING GRANTED THE AWARD OR
ACQUIRING THE UNITS HEREUNDER) THROUGH THE END OF THE PERFORMANCE PERIOD. THE
PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THE NOTICE, THIS
AGREEMENT NOR THE PLAN WILL CONFER UPON THE PARTICIPANT ANY RIGHT WITH RESPECT
TO CONTINUATION OF THE PARTICIPANT’S EMPLOYMENT WITH THE COMPANY OR SERVICE AS A
DIRECTOR OF THE COMPANY OR ANY OF ITS SUBSIDIARIES.






10



--------------------------------------------------------------------------------







Exhibit A


Determination of Earned Performance Units


Peer Companies


The following companies shall comprise the “Peer Companies” subject to the terms
and conditions of the Agreement:


Company
Ticker
Abraxas Petroleum Corporation
AXAS
Callon Petroleum Company
CPE
Carrizo Oil & Gas, Inc.
CRZO
Halcón Resources Corporation
HK
Jagged Peak Energy, Inc.
JAG
Laredo Petroleum, Inc.
LPI
Lillis Energy, Inc.
LLEX
Matador Resources Company
MTDR
QEP Resources, Inc.
QEP
Ring Energy, Inc.
REI
Rosehill Resources Inc.
ROSE
SM Energy Company
SM





Determination of Percentage Attributable to Relative Total Shareholder Return 


The percentage attributable to the achievement of Relative Total Shareholder
Return shall be determined in accordance with the following table based on the
Company’s relative ranking in respect of the Performance Period with regard to
Total Shareholder Return compared to Total Shareholder Return of the Peer
Companies (straight line interpolation will be used between levels):
 
Company’s Relative Ranking
Applicable Percentage
90th Percentile or Above
200%
75th Percentile
150%
50th Percentile
100%
35th Percentile
50%
Below the 35th Percentile
0%

 






11

